Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Lavon Porter appeals the district court’s order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. United States v. Porter, Nos. 5:08-cr-00371-BO-1; 5:12-cv-00298-BO (E.D.N.C. Sept. 12, 2012); cf. Lo v. Endicott, 506 F.3d 572, 575-76 (7th Cir.2007); E.J.R.E. v. United States, 453 F.3d 1094, 1097-98 (8th Cir.2006); Shannon v. Newland, 410 F.3d 1083, 1088-89 (9th Cir.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.